91 F.3d 157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Miguel Jimenez VILLARREAL, Defendant-Appellant.
No. 96-35308.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Miguel Jimenez Villarreal appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate, set aside or correct his sentence under the Sentencing Guidelines for his guilty plea conviction of illegal reentry of a deported alien following conviction for an aggravated felony in violation of 18 U.S.C. § 1326.


3
Before the district court, Villarreal alleged that he received ineffective assistance of counsel when his trial counsel failed to explain the pre-sentence report which provided for a 16 point enhancement in his offense level.  Specifically, he argued that pursuant to U.S.S.G. § 2L1.2, his offense level should have been adjusted upward by four levels (deportation following felony) not sixteen levels (deportation following aggravated felony) based on his prior controlled substance conviction.  Villarreal does not raise this issue in his appeal.  Before this court, Villarreal raises for the first time two new issues:  his criminal history category of IV based on one controlled substance conviction and two DUI convictions overrepresents the seriousness of his criminal history;  and he is entitled to a downward departure under U.S.S.G. § 4A1.3.  Because we decline to address issues raised for the first time on appeal, see United States v. Reyes-Alvarado, 963 F.2d 1184, 1189 (9th Cir.), cert. denied, 113 S.Ct. 258 (1992) (generally, this court will not consider issues raised for the first time on appeal), we affirm the district court's denial of Villarreal's section 2255 motion.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the dismissal of the petition under the former version of 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal